Title: From John Adams to Nicolaas & Jacob van Staphorst, 10 September 1782
From: Adams, John
To: Staphorst, Nicolaas & Jacob van (business)



The Hague Septr. 10. 1782
Gentn

I have recd. your Letter of the Seventh of this Month, and after reflecting upon it, I cannot See that the Subject of it will injure, or interfere with the Loan of the United States, and as it will be So beneficial, both to Mary land and Amsterdam, I will make no opposition or Objection to your Request to the Magistrates of that City to take a Share in the Loan of Mary land on Account of the City.

I have the Honour to be, with much Respect and Esteem, Gentn, your most obedient and humble servant.

